Citation Nr: 9918704	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  Since the April 1993 decision, the veteran 
relocated, and his claim is currently handled by the RO in 
Colombia, South Carolina.  In that April 1993 decision, the 
RO made the following determinations: granted entitlement to 
service connection for disabilities of the right and left 
shoulders, and the right knee; and denied entitlement to 
service connection for a left knee disability, a 
gastrointestinal disorder, and a low back disability.  The 
right knee disability was assigned a 10 percent evaluation.  

In May 1993, VA received the veteran's notice of disagreement 
that addressed the evaluation of his right knee disability, 
and the denial of service connection for disabilities of the 
left knee and low back.  A statement of the case was issued 
in July 1993.  In September 1993, VA received the veteran's 
substantive appeal that included a request for a personal 
hearing.  The personal hearing was conducted in December 
1993.  The Hearing Officer determined that a 20 percent 
evaluation was warranted for the right knee disability, and 
the grant is reflected in an April 1994 RO rating action.  
The appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 1997, the Board remanded the issues of 
entitlement to service connection for disabilities of the 
left knee and low back.  In an August 1997 RO decision, 
entitlement to service connection for a low back disability 
was granted, and appellate action regarding this decision has 
not been initiated.  Therefore, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

In January 1998, the Board granted the claim of entitlement 
to service connection for a left knee disability and remanded 
the issue of an increased evaluation for service-connected 
right knee disability.  The Board remanded the matter of an 
increased evaluation for a right knee disability in September 
1998.  The requested action has been completed and the case 
was returned to the Board. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability, 
status after meniscectomy, is manifested by degenerative 
changes and slightly limited motion, with complaints of 
episodes of buckling, swelling, locking, and pain. 

3.  Instability is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, Diagnostic Codes 5256, 5257, 5259, 5260, 5261, 
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of a right knee disability.  In February 1987, the 
veteran was diagnosed with medial plica syndrome of the right 
knee, and underwent surgical arthroscopy with medial 
parapatellar plica resection.  In October 1987, the veteran 
was diagnosed with a posterior horn flap tear of the right 
medical meniscus and underwent an arthroscopy with 
debridement of the posterior horn flap tear.  In March 1990, 
the veteran underwent an arthroscopy and partial patellectomy 
in March 1990.  At that time, the veteran was diagnosed with 
right knee chondromalacia patella and painful bipartite 
patella.  

By rating action of April 1993, service connection for right 
knee post meniscectomy was established, and rated as 10 
percent disabling.  

On VA examination of October 1993, there was significant quad 
atrophy of the right knee.  The examiner also noted the 
following: no obvious deformity, but 1+ effusion; 5 degrees 
hyperextension to 120 degrees flexion; severe patellofemoral 
crepitus with passive range of motion; pain with patellar 
mobilization especially with mobilization laterally; medial 
and retinacular tenderness; no evidence of varus or valgus 
instability; right medial joint pain; and no evidence of ACL 
or PCL deficiency.  The examiner reported an assessment of 
history of multiple injuries to the right knee with apparent 
plica excision and meniscal injury.  The examiner assessed 
that the veteran had significant patellofemoral arthritis to 
clinical examination and radiographic findings.  It was also 
determined that there was probable medial joint space 
narrowing.  An AP film was pending.  

The claims folder includes private records of treatment the 
veteran received in September 1993 after his knee buckled 
while walking up a hill.  On examination, there was tense 
swelling over the patella and an erythematous area over the 
patella that was not hot.  The area was brownish red and did 
not look infected.  The knee was difficult to examine due to 
the pain.  There was some medial tenderness, and tenderness 
over the patella.  The examiner assessed possible traumatic 
prepatellar bursitis, rule out internal injury.  On the 
following day, the physical examination revealed slight 
effusion, and some discoloration over the anterior patella 
with some tenderness.  There was definite tenderness and 
crepitation with patellofemoral pressure.  There was no joint 
line tenderness, and he did appear to have slight instability 
with opening on valgus stress and slight anterior drawer.  

In an October 1993 letter, Dr. Walter D. Wright reported that 
the right knee demonstrated a complete range of motion, but 
with a considerable amount of pain with flexion beyond 90 
degrees.  There was no swelling, and all the ligaments 
appeared to be intact.  There was tenderness of the medial 
joint line and along the medial collateral ligament.  Dr. 
Wright felt that the veteran probably had a tear of the 
medial meniscus and that he had severe degenerative arthritis 
involving the patella.  

In December 1993, the veteran testified that in the mornings 
he stretches and tries to move around.  At that time, the 
knee is stiff and painful.  Periodically during the day, the 
knee buckles and there is pain as well.  When he bends his 
knee, it is painful and the knee makes crackling and popping 
sounds.  He notices swelling during periods of increased 
activity, and when it buckles.  When his knee buckles, he 
falls and can catch himself at times.  The last time he fell, 
he could not catch himself and landed on the concrete.  He 
was able to get up, and had to walk stiff legged.  When 
sitting, he can stretch the leg out about a quarter of the 
way until it becomes painful.  When the knee swells, it takes 
about a week to subside.  He has used different types of 
braces, but they have not been too helpful.  He has been told 
that he has arthritis.  When he sustained a fall in October, 
he was treated with muscle relaxers and anti-inflammatory 
medication.  The knee bothers him during the nighttime as 
well.  He has a waterbed and uses the heat from that and a 
heating pad for his knee about every night.  At that time, he 
was not taking pain medication.  He has noticed that the 
right kneecap is larger than the left one.  He goes to school 
full time and missed class the day he fell.  When it is cold 
and damp out, he has difficulty getting around to class. 

By rating action of April 1994, a 20 percent evaluation was 
assigned under Diagnostic Codes 5259 and 5257 based on 
instability, painful motion, and frequent episodes of 
locking.  

On VA examination of June 1997, the right knee demonstrated 0 
to 130 degrees range of motion.  There was no obvious 
deformity.  There was no effusion on that day.  There were 
mild patellofemoral crepitations, but negative patellar grind 
and negative patellar apprehension sign.  There was no joint 
line tenderness at that point.  There was no instability to 
varus/valgus stress.  Lachman's and anterior drawer testing 
were negative as was the McMurray's sign.  The examiner 
reported an impression of chronic right knee pain with early 
degenerative changes, and chondromalacia, status post 
multiple meniscal and plica debridement as well as 
debridement of osteochondral fragments from the patella.  X-
rays revealed mild patellofemoral joint degeneration 
bilaterally with mild joint space narrowing in the medial 
compartments bilaterally.  Also, there was no acute bony or 
joint abnormalities identified.  

On VA examination of March 1998, the examiner noted the 
following: ambulated with a reciprocating heel toe gait; 
multiple well healed incisions over the right knee; range of 
motion 0 to 100 degrees; very tender to palpation over the 
medial joint line; nontender over the lateral joint line; 
significant patellofemoral crepitus and pain with 
compression; knee stable to AP and varus/valgus stresses; 
good quadriceps strength; and right lower extremity 
neurovascularly intact.  The examiner reported an impression 
of status post multiple knee surgery with persistent knee 
pain, mostly patellofemoral.  X-rays revealed mild 
degenerative joint disease, most prominent at the 
patellofemoral joint.  The examiner commented that it was 
radiographically similar to the June 1997 x-rays.  No other 
abnormalities were seen.

On VA examination of December 1998, the examiner reported the 
following: no effusion; 0 to 120 degrees flexion; mild facet 
tenderness as well as medial joint line tenderness; positive 
patellofemoral grind sign as well as positive patellofemoral 
crepitus with range of motion; no varus or valgus 
instability; no anterior-posterior instability; negative 
Lachman's and McMurray's; and right thigh circumference 
approximately 4 centimeters less than the left thigh.  The 
examiner indicated that the claims folder had been reviewed.  
The examiner concluded that the veteran did not have signs 
and symptoms that are consistent with patellofemoral disease 
of the right knee.  Regarding weakened movement, the examiner 
determined that it was particularly noted with the decreased 
circumference of the thigh muscle.  At that time, the 
examiner was unable to determine the lack of range of motion 
secondary to discomfort present during the examination.  He 
was asymptomatic.  The prognosis over time with repeated use 
will be continued degenerative osteoarthrosis of the right 
knee, and it will be related to the previous procedures as 
well as injuries.  



Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for post-operative 
residuals of a partial right knee meniscectomy, rated 20 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5259-5257 (1998).  Diagnostic Code (DC) 5257 
contemplates subluxation or instability, and DC 5259 
contemplates removal of semilunar cartilage (meniscectomy).  
Under DC 5257, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned when it is severe.  Under DC 5259, 
a 10 percent rating is assigned for symptomatic removal of 
semilunar cartilage. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

The evidence of record demonstrates that the veteran 
complains of knee pain, swelling, and some limited motion, 
which is representative of the type of knee disability 
contemplated by DC 5259 (which has been held to contemplate 
limitation of motion, VAOPGCPREC 9-98).  The Board also finds 
that the degree of disability is adequately represented by 
the 20 percent rating currently in effect, even when 
considering the Court's directives in DeLuca.  DC 5259 
provides no rating higher than 10 percent, but the minimal 
limitation of motion demonstrated does not approach the 
requirement of DC 5261 for a 20 percent rating  As noted on 
the most recent examination, weakness was evident from the 
right thigh atrophy, and there would be continued 
degenerative osteoarthrosis of the right knee with repeated 
use over time.  However, it was also noted that the lack of 
range of motion due to discomfort could not be determined, 
and that the knee was asymptomatic.  DC 5258 provides a 20 
percent rating when there are frequent episodes of locking, 
pain, and 


effusion into the joint.  This appears the most appropriate 
benchmark for the rating assigned under DC 5259 when applying 
DeLuca.  Collectively, the examination findings and the other 
findings of record show no greater degree of disability.  
Therefore, there is not a question as to which of the two 
evaluations should apply since the current level of 
disability does not approximate the criteria for a 30 percent 
rating under DC 5257 or the limitation of motion codes.  
38 C.F.R. § 4.7 (1998).  


The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5259 do not provide a basis 
to assign an evaluation higher than the 20 percent evaluation 
currently in effect.

Given the ranges of motion reported in the examination 
reports, as well as the knee function demonstrated, knee 
ankylosis has not been shown.  Therefore, DC 5256 is 
inapplicable.  As stated above, the reported ranges of motion 
would not meet the criteria for noncompensable evaluations 
under DCs 5260 and 5261, therefore the criteria for the 30 
percent ratings under those DCs would not be met.  DC 5003 
contemplates arthritis and ratings are assigned based on the 
limitation of the affected part.  However, in this case, the 
limitation of the affected part is contemplated by the DC 
currently applied.  Also, as discussed here, the findings do 
not indicate any additional limitation given the remaining 
DCs used to rate knee disabilities.  Furthermore, the record 
does not show that there is tibia or fibula impairment (DC 
5262).

Here, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a right knee 
disability.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.


ORDER

Entitlement to an increased rating for a right knee 
disability has not been established, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

